DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-26 are directed toward apparatuses and methods and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-26 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.

Mathematical concepts – mathematical relationships, mathematical- formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Although the preamble states that it is a method for operating a battery exchange station, the claim merely recites an abstract idea. 
The abstract idea is determining a ratio of what types of vehicles have been served by the battery exchange station and determining to store different sets of information in memories associated with the plurality of batteries.  The actual storing of the different sets of information is merely post solution activity based on the mental process.  The dependent claims do not comprise any limitations other than further recitations of the abstract idea (i.e. how the ratio is determined), further post solution activities (i.e. storing in different memories associated with different batteries…which could comprise merely tables in the computer/server), or further recitations regarding 

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Because it merely recites the processor of a server and memories associated with the plurality of batteries, the claim does not recite any limitations other than generically claimed computers used to implement the abstract idea.

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor to store information into memory, there are no further limitations or structural elements that go beyond the processor, it can clearly be seen that the abstract idea(s) are merely implemented on a processor.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-26 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
In order to overcome the 101 rejection, applicant would need to claim with more specificity the storing firmware updates for the vehicles in the actual battery memory (as opposed to memories associated with the batteries) such as:
“storing respective firmware updates for the two or more types of the plurality of vehicles in memories located onboard the plurality of batteries, wherein a number of the plurality of batteries storing a particular firmware update of the respective firmware updates is based on the ratio.”


Response to Arguments
Applicant’s arguments, see Page 2, Response to Section 103 Rejection, filed 08/11/2021, with respect to claims 1-26 have been fully considered and are persuasive.  The 103 rejection of claims 1-26 has been withdrawn. 

However upon further consideration, applicant amendments has not overcome the 101 rejection as stated above.  Claims recite the processor of a server and memories associated with the plurality of batteries, the claim does not recite any limitations other than generically claimed computers used to implement the abstract idea.
For example, storing firmware updates for the vehicles in the actual battery memory (as opposed to memories associated with the batteries) would overcome the 101 rejection. The claims would have to be claimed with more specificity, such as stating that the method comprises:
“storing respective firmware updates for the two or more types of the plurality of vehicles in memories located onboard the plurality of batteries, wherein a number of the plurality of batteries storing a particular firmware update of the respective firmware updates is based on the ratio.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661